           Case 1:21-cv-02942-ER Document 8 Filed 04/07/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 T.Y.S.,

               Petitioner,
                                                            CASE NO. 21 Civ. 2942 (ER)
 v.

 Thomas DECKER, New York Field Office Director
 for U.S. Immigration and Customs Enforcement et
 al.,

               Respondents.



            ORDER GRANTING PETITIONER’S MOTION TO PROCEED
                   ANONYMOUSLY USING INITIALS ONLY


       Petitioner’s motion to proceed anonymously using his initials only is GRANTED.



IT IS SO ORDERED.

Dated: April 7, 2021
New York, New York

                                                 _________________
                                                 United States District Judge
